Exhibit 10.3

PLEDGE AGREEMENT

THIS PLEDGE AGREEMENT (this “Agreement”), dated April 2, 2007, is made by each
of the signatories hereto (together with any other entity that may become a
party hereto as provided herein, the “Pledgors”), and WELLS FARGO BANK, N.A., in
its capacity as collateral trustee for the Secured Parties (as defined below)
(in such capacity, the “Collateral Trustee”).

WHEREAS, Protection One Alarm Monitoring, Inc. (“POAMI”), Protection One, Inc.,
the Subsidiary Guarantors (as defined in the Indenture (defined below)) and
Wells Fargo Bank, N.A., a national banking association, as trustee (in such
capacity, the “Trustee”) have entered into an Indenture dated as of April 2,
2007 (as it may be amended, amended and restated, supplemented or otherwise
modified from time to time, the “Indenture”), pursuant to which POAMI has
authorized the issuance of its 12% Senior Secured Notes due 2011 (as such notes
may hereafter be amended, amended and restated, supplemented or otherwise
modified from time to time, the “Notes”);

WHEREAS, pursuant to the Indenture, each Pledgor is entering into this Agreement
in order to grant to the Collateral Trustee for the ratable benefit of the
holders of the Notes, the Collateral Trustee and the Trustee (collectively, the
“Secured Parties”) a second priority security interest in the Pledged Collateral
(as defined below);

WHEREAS, the Notes will be issued in reliance on each Pledgor’s execution and
delivery of this Agreement to the Collateral Trustee; and

WHEREAS, each Pledgor owns the outstanding membership interests, partnership
interests and shares of capital stock in each of the entities set forth on
Schedule A hereto.

NOW, THEREFORE, intending to be legally bound hereby, the parties hereto agree
as follows:

1.             Defined Terms.


(A)           EXCEPT AS OTHERWISE EXPRESSLY PROVIDED HEREIN, CAPITALIZED TERMS
USED IN THIS AGREEMENT SHALL HAVE THE RESPECTIVE MEANINGS ASSIGNED TO THEM IN
THE INDENTURE. WHERE APPLICABLE, AND EXCEPT AS OTHERWISE EXPRESSLY PROVIDED
HEREIN, TERMS USED HEREIN (WHETHER OR NOT CAPITALIZED) SHALL HAVE THE RESPECTIVE
MEANINGS ASSIGNED TO THEM IN THE UNIFORM COMMERCIAL CODE AS FROM IN EFFECT FROM 
TIME TO TIME IN THE STATE OF NEW YORK (THE “CODE”).


(B)           “CAPITAL STOCK” MEANS, WITH RESPECT TO ANY PERSON, ANY AND ALL
SHARES,  INTERESTS, PARTICIPATIONS OR OTHER EQUIVALENTS (HOWEVER DESIGNATED,
WHETHER  VOTING OR NON-VOTING) IN EQUITY OF SUCH PERSON, INCLUDING, WITHOUT
LIMITATION,  ALL COMMON STOCK AND PREFERRED STOCK.


(C)           “FOREIGN SUBSIDIARY VOTING STOCK” MEANS THE VOTING STOCK OF ANY
FOREIGN SUBSIDIARY.


(D)           “FOREIGN SUBSIDIARY” MEANS ANY SUBSIDIARY OF PARENT GUARANTOR
ORGANIZED UNDER THE  LAWS OF ANY JURISDICTION OUTSIDE THE UNITED STATES OF
AMERICA.


--------------------------------------------------------------------------------



(E)           “VOTING STOCK” MEANS, WITH RESPECT TO ANY PERSON, CAPITAL STOCK OF
ANY  CLASS OR KIND ORDINARILY HAVING THE POWER TO VOTE FOR THE ELECTION OF
DIRECTORS, MANAGERS OR OTHER VOTING MEMBERS OF THE GOVERNING BODY OF SUCH
PERSON.


(F)            “PLEDGED COLLATERAL” SHALL MEAN AND INCLUDE THE FOLLOWING: ALL
SHARES, STOCK CERTIFICATES, OPTIONS, INTERESTS OR RIGHTS OF ANY NATURE
WHATSOEVER IN RESPECT OF THE CAPITAL STOCK OF ANY PERSON AT ANY TIME ISSUED OR
GRANTED TO OR OWNED, HELD OR ACQUIRED BY ANY PLEDGOR AND SET FORTH ON SCHEDULE
A, PROVIDED THAT, NOT MORE THAN 65% OF THE TOTAL OUTSTANDING FOREIGN SUBSIDIARY
VOTING STOCK OF ANY FIRST-TIER FOREIGN SUBSIDIARY SHALL BE REQUIRED TO BE, OR BE
DEEMED, PLEDGED UNDER THE COLLATERAL DOCUMENTS.

2.             Grant of Security Interests.

Each Pledgor, to secure on a second priority basis the full and prompt payment
and performance of all Note Obligations, hereby grants to the Collateral Trustee
for the ratable benefit of the Secured Parties a security interest in all of
such Pledgor’s now existing and hereafter acquired and/or arising right, title
and interest in, to and under the Pledged Collateral owned by such Pledgor,
whether now or hereafter existing and wherever located; provided, however, that
in the event that Rule 3-10 or Rule 3-16 of Regulation S-X, promulgated pursuant
to the Securities Act, would require the filing with the Commission of separate
financial statements of any Subsidiary Guarantor due to such subsidiary’s
Capital Stock being pledged as Pledged Collateral for the Notes, such Capital
Stock shall be automatically deemed to not be part of the Pledged Collateral
(but only to the extent necessary to not be subject to such requirements), it
being understood that, upon any change to the assets of the Pledgors or such
Subsidiary Guarantor, or any change in such rules that results in such separate
financial statements not being required to be filed, such Capital Stock (or any
portion thereof) shall be included as part of the Pledged Collateral, to the
extent such inclusion would not trigger such reporting requirement.  Each
Pledgor agrees to make filings necessary, in form reasonably acceptable to the
Collateral Trustee, and to take such further action that the Collateral Trustee
may reasonably request in order to perfect and continue perfected the security
interests granted under this agreement.


3.             FURTHER ASSURANCES

 Prior to or concurrently with the execution of this Agreement, and thereafter
at any time and from time to time upon reasonable request of the Collateral
Trustee, each Pledgor shall deliver to the Collateral Trustee all financing
statements, continuation statements and termination statements reasonably 
requested by the Collateral Trustee, and shall execute and deliver all
assignments, certificates and documents of title, affidavits, reports, notices, 
schedules of account, letters of authority, further pledges and all other
documents (collectively, the “Transfer Documents”) which the Collateral Trustee
may reasonably request, in form reasonably satisfactory to the Collateral
Trustee, and take such other action which the Collateral Trustee may reasonably
request, to perfect and continue perfected and to create and maintain the second
priority status (or, after the Discharge of the First Lien Obligations (as
defined in the Intercreditor Agreement), the first priority status) of the
Collateral Trustee’s security interest in the Pledged Collateral and to fully
consummate the transactions contemplated under  this Agreement, the other
Collateral Documents, the Intercreditor Agreement, the Indenture and the

2


--------------------------------------------------------------------------------


Notes. Upon the occurrence  and during the continuation of an Event of Default,
subject to the provisions set forth in the Intercreditor Agreement, each Pledgor
irrevocably makes, constitutes and appoints the Collateral Trustee (and any of
Collateral Trustee’s officers or employees or agents designated by Collateral
Trustee) as such Pledgor’s true and lawful attorney with power to sign the name
of Pledgor on all or any of the Transfer Documents which the Collateral Trustee
determines must be executed, filed, recorded or sent in order to perfect or
continue perfected the Collateral Trustee’s security interest in the Pledged
Collateral, in accordance with the Intercreditor Agreement. Such power, being
coupled with an interest, is irrevocable until the security interest of the
Collateral Trustee in the Pledged Collateral is released pursuant to this
Agreement and the other Collateral Documents.

4.             Representations and Warranties.

Each Pledgor hereby represents and warrants to the Collateral Trustee as
follows:


(A)           SUCH PLEDGOR HAS, AND WILL CONTINUE TO HAVE (OR, IN THE CASE OF 
AFTER-ACQUIRED PLEDGED COLLATERAL, AT THE TIME IT ACQUIRES RIGHTS IN SUCH
PLEDGED COLLATERAL, WILL HAVE), TITLE TO THE PLEDGED COLLATERAL, FREE AND CLEAR 
OF ALL LIENS EXCEPT LIENS CREATED UNDER THIS AGREEMENT AND PERMITTED LIENS;


(B)           THE MEMBERSHIP INTERESTS, PARTNERSHIP INTERESTS AND CAPITAL STOCK
CONSTITUTING THE PLEDGED COLLATERAL HAVE BEEN DULY AUTHORIZED AND VALIDLY ISSUED
TO SUCH PLEDGOR (AS SET FORTH ON SCHEDULE A HERETO);


(C)           THE SECURITY INTERESTS IN THE PLEDGED COLLATERAL GRANTED HEREUNDER
AND THE DELIVERY TO AND POSSESSION BY THE COLLATERAL TRUSTEE THEREOF (OR A
BAILEE THEREFOR) WILL CREATE SECURITY INTERESTS THAT ARE VALID AND PERFECTED;


(D)           SUBJECT TO THE PROVISIONS OF THE INTERCREDITOR AGREEMENT, ON THE
DATE HEREOF AND EXCEPT AS OTHERWISE PERMITTED UNDER THIS AGREEMENT, THERE ARE NO
RESTRICTIONS UPON THE PLEDGE OF THE PLEDGED COLLATERAL AND EACH PLEDGOR HAS THE
POWER AND AUTHORITY AND RIGHT TO PLEDGE THE PLEDGED COLLATERAL;


(E)           ON THE DATE HEREOF, THERE ARE NO ACTIONS, SUITS, OR PROCEEDINGS
PENDING OR, TO ITS ACTUAL KNOWLEDGE, THREATENED AGAINST OR AFFECTING ANY PLEDGOR
WITH RESPECT TO THE PLEDGED COLLATERAL, AT LAW OR IN EQUITY OR BEFORE OR BY ANY
GOVERNMENTAL AUTHORITY, AND NO PLEDGOR IS IN DEFAULT WITH RESPECT TO ANY
JUDGMENT, WRIT, INJUNCTION, DECREE, RULE OR REGULATION WHICH COULD ADVERSELY
AFFECT ITS PERFORMANCE HEREUNDER; AND


(F)            THE ADDRESS OF EACH PLEDGOR’S PRINCIPAL PLACE OF BUSINESS ON THE
DATE HEREOF IS AS SET FORTH IN THE SECURITY AGREEMENT.

5.             General Covenants.

Each Pledgor hereby covenants and agrees as follows:


(A)           EACH PLEDGOR SHALL DO ALL ACTS THAT MAY BE NECESSARY AND
APPROPRIATE TO MAINTAIN, PRESERVE AND PROTECT THE PLEDGED COLLATERAL.

3


--------------------------------------------------------------------------------



(B)           EACH PLEDGOR SHALL, TO THE EXTENT IT DEEMS NECESSARY IN ITS
REASONABLE BUSINESS JUDGEMENT, APPEAR IN AND DEFEND ANY ACTION OR PROCEEDING OF
WHICH IT IS AWARE WHICH COULD REASONABLY BE EXPECTED TO AFFECT ITS TITLE TO, OR
THE COLLATERAL TRUSTEE’S INTEREST IN, ANY MATERIAL PLEDGED COLLATERAL AND THE
PROCEEDS THEREOF; PROVIDED, HOWEVER, THAT IT MAY SETTLE SUCH ACTIONS OR
PROCEEDINGS WITH RESPECT TO THE PLEDGED COLLATERAL WITH THE CONSENT OF
COLLATERAL TRUSTEE.


(C)           EACH PLEDGOR SHALL KEEP RECORDS OF THE PLEDGED COLLATERAL WHICH
ARE ACCURATE AND COMPLETE IN ALL MATERIAL RESPECTS.


(D)           EACH PLEDGOR SHALL PAY ANY AND ALL TAXES, DUTIES, FEES OR IMPOSTS
OF ANY NATURE IMPOSED BY ANY STATE, FEDERAL OR LOCAL AUTHORITY ON ANY OF THE
PLEDGED COLLATERAL, EXCEPT WHERE THE FAILURE TO DO SO COULD NOT BE REASONABLY
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


(E)           EACH PLEDGOR SHALL PERMIT THE COLLATERAL TRUSTEE, ITS OFFICERS,
EMPLOYEES AND AGENTS, DURING REGULAR BUSINESS HOURS, TO INSPECT ALL BOOKS AND
RECORDS OF SUCH PLEDGOR RELATED TO THE PLEDGED COLLATERAL, PROVIDED THAT UPON
AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, SUCH INSPECTIONS AND VISITS
SHALL NOT BE CONFINED TO REGULAR BUSINESS HOURS.


(F)            DURING THE TERM OF THIS AGREEMENT, EACH PLEDGOR SHALL NOT SELL,
ASSIGN, TRANSFER OR OTHERWISE DISPOSE OF THE PLEDGED COLLATERAL, EXCEPT AS
PERMITTED BY THE INDENTURE.

6.             Other Rights With Respect to Pledged Collateral.

In addition to the other rights with respect to the Pledged Collateral granted
to the Collateral Trustee hereunder, at any time and from time to time, after an
Event of Default has occurred and is continuing, the Collateral Trustee, at its
option and at the expense of  the Pledgors, subject to the provisions set forth
in the Intercreditor Agreement: (a) may transfer into its own name, or into the
name of its nominee, all or any part of the Pledged Collateral, thereafter
receiving all dividends, income or other distributions upon the Pledged
Collateral; (b) may take control of  and manage all or any of the Pledged
Collateral; (c) shall apply to the payment of any of the Note Obligations, to
the extent any may be due and payable, any moneys, including cash dividends and
income from any Pledged Collateral, now or  hereafter in the hands of the
Collateral Trustee (or a bailee therefor), on deposit or otherwise, belonging to
any Pledgor, as the Collateral Trustee, in its sole discretion, shall determine;
and (d) may take any action related to the  protection of the Pledged Collateral
which such Pledgor is required but fails to do hereunder.

7.             Additional Remedies Upon Event of Default.

Upon the occurrence and during the continuation of any Event of Default, subject
to the provisions set forth in the Intercreditor Agreement, the Collateral
Trustee shall have, in addition to all rights and remedies of the Collateral
Trustee under the Code or other applicable law, and in addition to its rights
under Section 6 above and under the other Collateral Documents, the following
rights and remedies:


(A)           SUBJECT TO THE PROVISIONS SET FORTH IN THE INTERCREDITOR
AGREEMENT, THE COLLATERAL TRUSTEE MAY, AFTER TEN DAYS’ ADVANCE NOTICE TO EACH
PLEDGOR, SELL, ASSIGN, GIVE AN OPTION OR OPTIONS TO PURCHASE OR OTHERWISE
DISPOSE OF THE PLEDGED COLLATERAL, OR ANY PART THEREOF

4


--------------------------------------------------------------------------------



AT PUBLIC OR PRIVATE SALE IN ACCORDANCE WITH SECURITIES LAWS, AT ANY OF THE
COLLATERAL TRUSTEE’S OFFICES OR ELSEWHERE, FOR CASH, ON CREDIT OR FOR FUTURE
DELIVERY, AND UPON SUCH OTHER TERMS AS THE COLLATERAL TRUSTEE MAY DEEM
COMMERCIALLY REASONABLE. EACH PLEDGOR AGREES THAT TEN DAYS’ ADVANCE NOTICE OF
THE TIME AND PLACE OF ANY PUBLIC SALE OR THE TIME AFTER WHICH ANY PRIVATE SALE
IS TO BE MADE SHALL CONSTITUTE REASONABLE NOTIFICATION. THE COLLATERAL TRUSTEE
SHALL NOT BE OBLIGATED TO MAKE ANY SALE OF THE PLEDGED COLLATERAL REGARDLESS OF
NOTICE OF SALE HAVING BEEN GIVEN. THE COLLATERAL TRUSTEE MAY ADJOURN ANY PUBLIC
OR PRIVATE SALE FROM TIME TO TIME BY  ANNOUNCEMENT AT THE TIME AND PLACE FIXED
THEREFOR, AND SUCH SALE MAY, WITHOUT  FURTHER NOTICE, BE MADE AT THE TIME AND
PLACE TO WHICH IT WAS SO ADJOURNED. EACH PLEDGOR RECOGNIZES THAT THE COLLATERAL
TRUSTEE MAY BE COMPELLED TO RESORT TO ONE OR MORE PRIVATE SALES OF THE PLEDGED
COLLATERAL TO A RESTRICTED GROUP OF  PURCHASERS WHO WILL BE OBLIGED TO AGREE,
AMONG OTHER THINGS, TO ACQUIRE SUCH SECURITIES FOR THEIR OWN ACCOUNT FOR
INVESTMENT AND NOT WITH A VIEW TO THE DISTRIBUTION OR RESALE THEREOF.

The proceeds of any collection, sale or other disposition of the Pledged
Collateral, or any part thereof, shall, after the Collateral Trustee has made
all deductions of expenses, including, but not limited to, reasonable attorneys’
fees and other out-of-pocket expenses incurred in connection with repossession,
collection, sale or disposition of such Pledged Collateral or in connection with
the enforcement of the Collateral Trustee’s rights with respect to the Pledged
Collateral in any insolvency, bankruptcy or reorganization proceedings, be
applied against the Note Obligations, to the extent such are then due and
payable in the manner set forth in the Indenture and the Security Agreement.

8.             Collateral Trustee’s Duties.

The powers conferred on the Collateral Trustee hereunder are solely to protect
its interest in the Pledged Collateral and shall not impose any duty upon it to
exercise any such powers. Except for the safe custody and preservation of any
Pledged Collateral in its possession and the accounting for moneys actually
received by it hereunder, the Collateral Trustee shall have no duty as to any
Pledged Collateral or as to the taking of any necessary steps to preserve rights
against prior parties or any other rights pertaining to any Pledged Collateral.

9.             No Waiver; Cumulative Remedies.

No failure to exercise, and no delay in exercising, on the part of the
Collateral Trustee, any right, power or privilege hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, power or 
privilege hereunder preclude any further exercise thereof or the exercise of
any  other right, power or privilege. The remedies herein provided are
cumulative and not exclusive of any remedies provided under the other Collateral
Documents or the Indenture or by applicable Law or in any other written
instrument or  agreement relating to the Note Obligations or any security
therefor. Each Pledgor waives any right to require the Collateral Trustee to
proceed against any other Person or to exhaust any of the Pledged Collateral or
other security for the Note Obligations or to pursue any remedy in the
Collateral Trustee’s power.

5


--------------------------------------------------------------------------------


10.          Assignment.

All rights of Collateral Trustee under this Agreement shall inure to the benefit
of its successors and permitted assigns. All obligations of the Pledgors shall
bind its successors; provided, however, no Pledgor may assign or transfer any of
its  rights and obligations hereunder or any interest herein.

11.          Severability.

Any provision of this Agreement which shall be held invalid or unenforceable
shall be ineffective without invalidating the remaining provisions hereof.

12.          Governing Law.

This Agreement shall be construed in accordance with and governed by the
internal laws of the State of New York, except to the extent the validity or
perfection of the security interests or the remedies hereunder in respect of any
Pledged Collateral are governed by the law of a jurisdiction other than the
State of New York.

13           Notices.

All notices, requests, demands, directions and other communications (as used in
this Section 13, collectively referred to as “notices”) given to or made upon
any party hereto under the provisions of this Agreement shall be in writing
(including facsimile communication), unless otherwise expressly permitted
hereunder, and shall be delivered or sent by facsimile or via
nationally-recognized overnight courier, by hand or U.S. mail to the respective
parties at the addresses and numbers set forth under their respective names
provided in the Indenture or in accordance with any subsequent unrevoked written
direction from any party to the other parties and delivered pursuant to the
requirements of this Section 13. All notices shall, except as otherwise
expressly herein provided, be effective: (a) in the case of facsimile, when 
received, (b) in the case of hand-delivered notice, when hand-delivered, (c) if
given by mail, four days after such communication is deposited in the mail with 
first-class postage prepaid, return receipt requested, and (d) if given by any
other means (including by air courier), when delivered.

14.          Specific Performance.

Each Pledgor acknowledges and agrees that, in addition to the other rights of
the Collateral Trustee hereunder and under the other Collateral Documents and
the Indenture, because the Collateral Trustee’s remedies at law for failure of
such Pledgor to comply with the provisions hereof relating to Collateral
Trustee’s rights: (a) to inspect the books and records related to the Pledged
Collateral, (b) to receive the various notifications such Pledgor is required to
deliver hereunder, (c) to obtain copies of agreements and documents as provided
herein with respect to the Pledged Collateral, (d) to enforce the provisions
hereof pursuant to which such Pledgor has appointed Collateral Trustee its
attorney-in-fact, and (e) to enforce Collateral Trustee’s remedies hereunder,
would be inadequate and that any such failure would not be adequately
compensable in damages, such Pledgor agrees that each such provision  hereof may
be specifically enforced, subject to the provisions set forth in the
Intercreditor Agreement.

6


--------------------------------------------------------------------------------


15           Voting Rights and Rights to Receive Dividends or Distributions in
Respect of the Pledged Collateral.

This Agreement is given as security to secure performance of the Note
Obligations. So long as no Event of Default shall occur and be continuing under
the Indenture and the Collateral Trustee has not given notice to the Pledgors of
its intent to exercise its rights hereunder:


(A)           EACH PLEDGOR MAY EXERCISE ANY AND ALL VOTING AND OTHER CONSENSUAL
RIGHTS PERTAINING TO THE PLEDGED COLLATERAL OR ANY PART THEREOF FOR ANY PURPOSE
NOT INCONSISTENT WITH THE TERMS OF THIS AGREEMENT, THE OTHER COLLATERAL
DOCUMENTS, THE INDENTURE OR THE INTERCREDITOR AGREEMENT; PROVIDED, HOWEVER, THAT
SUCH PLEDGOR WILL NOT EXERCISE OR WILL REFRAIN FROM EXERCISING ANY SUCH RIGHT,
AS THE CASE MAY BE, IF SUCH ACTION WOULD HAVE A MATERIAL ADVERSE EFFECT ON THE
GRANT OF A SECURITY INTEREST IN THE PLEDGED COLLATERAL; AND


(B)           EACH PLEDGOR SHALL BE ENTITLED TO RECEIVE CASH DIVIDENDS OR OTHER
DISTRIBUTIONS IN THE ORDINARY COURSE MADE IN RESPECT OF THE PLEDGED COLLATERAL,
TO THE EXTENT PERMITTED TO BE PAID PURSUANT TO THE INDENTURE AND THE
INTERCREDITOR AGREEMENT, SO LONG AS NO EVENT OF DEFAULT SHALL OCCUR AND BE 
CONTINUING.

16.          Entire Agreement; Amendments.

This Agreement constitutes the entire agreement between the parties with respect
to the subject matter hereof and supersedes all prior agreements relating to a
grant of a security interest in the Pledged Collateral by each Pledgor. This
Agreement may not be amended or supplemented except by a writing signed by the
Collateral Trustee and each Pledgor and except in accordance with the Indenture
and the Intercreditor Agreement.

17.          Reconveyance.

The Collateral Trustee’s right, title and interest hereunder with respect to the
Pledged Collateral shall terminate and be discharged upon payment in full of the
Note Obligations (other than contingent indemnification obligations not yet due
and payable) and the Collateral Trustee shall, upon such termination and
discharge and at the request and sole expense of each Pledgor, take such action
and execute and deliver, such documents and instruments necessary to terminate,
release and discharge this Agreement and the security interest created hereby,
and to reconvey the Pledged Collateral to such Pledgor.

18.          Counterparts.

This Agreement may be executed in any number of counterparts, and by different 
parties hereto in separate counterparts, each of which when so executed shall be
deemed an original and all of which taken together shall constitute but one and 
the same agreement.

19.          Descriptive Headings.

The descriptive headings which are used in this Agreement are for the
convenience of the parties only and shall not affect the meaning of any
provision of this Agreement.

7


--------------------------------------------------------------------------------


20           Intercreditor Agreement.

Notwithstanding anything herein to the contrary, the lien and security interest
granted to the Collateral Trustee pursuant to this Agreement and the exercise
of  any right or remedy by the Collateral Trustee hereunder are subject to the
provisions of the Intercreditor Agreement. In the event of any conflict between
the terms of the Intercreditor Agreement and this Agreement, the terms of the
Intercreditor Agreement shall govern and control.

[SIGNATURE PAGE FOLLOWS]

8


--------------------------------------------------------------------------------


SIGNATURE PAGE - PLEDGE AGREEMENT

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed with the intention that it constitutes a sealed instrument as of the
date first above written.

PROTECTION ONE, INC.
a Delaware corporation

 

 

 

 

By:

/s/ J. Eric Griffin

 

Name:

J. Eric Griffin

 

Title:

Vice President & Secretary

 

 

 

 

 

 

 

PROTECTION ONE ALARM
MONITORING, INC.
a Delaware corporation

 

 

 

 

By:

/s/ J. Eric Griffin

 

Name:

J. Eric Griffin

 

Title:

Vice President & Secretary

 

 

 

 

 

 

 

NETWORK MULTI-FAMILY
SECURITY CORPORATION

 

a Delaware corporation

 

 

 

 

By:

/s/ J. Eric Griffin

 

Name:

J. Eric Griffin

 

Title:

Vice President & Secretary

 

 

 

 

 

 

 

SECURITY MONITORING
SERVICES, INC.
a Florida corporation

 

 

 

 

By:

/s/ J. Eric Griffin

 

Name:

J. Eric Griffin

 

Title:

Vice President & Secretary

 

 

 

 

 

 

 

PROTECTION ONE ALARM
MONITORING OF MASS, INC.

 

a Massachusetts corporation

 

 

 

 

By:

/s/ J. Eric Griffin

 

Name:

J. Eric Griffin

 

Title:

Vice President & Secretary

 

9


--------------------------------------------------------------------------------


 

PROTECTION ONE SYSTEMS, INC.
a Delaware corporation

 

 

 

 

By:

/s/ J. Eric Griffin

 

Name:

J. Eric Griffin

 

Title:

Vice President & Secretary

 

Remainder of page intentionally left blank

10


--------------------------------------------------------------------------------


 

INTEGRATED ALARM SERVICES
GROUP, INC.,

 

a Delaware corporation

 

 

 

 

By:

/s/ J. Eric Griffin

 

Name:

J. Eric Griffin

 

Title:

Vice President & Secretary

 

 

 

 

 

 

 

INTEGRATED ALARM
SERVICES, INC.,

 

a Delaware Corporation

 

 

 

 

By:

/s/ J. Eric Griffin

 

Name:

J. Eric Griffin

 

Title:

Vice President & Secretary

 

 

 

 

 

 

 

AMERICAN HOME
SECURITY, INC.,

 

a Nevada Corporation

 

 

 

 

By:

/s/ J. Eric Griffin

 

Name:

J. Eric Griffin

 

Title:

Vice President & Secretary

 

 

 

 

Remainder of page intentionally left blank

11


--------------------------------------------------------------------------------


 

CRITICOM INTERNATIONAL
CORPORATION,

 

a New Jersey Corporation

 

 

 

By:

/s/ J. Eric Griffin

 

Name:

J. Eric Griffin

 

Title:

Vice President & Secretary

 

 

 

 

 

 

 

MONITAL SIGNAL CORPORATION,
a New Jersey Corporation

 

 

 

 

By:

/s/ J. Eric Griffin

 

Name:

J. Eric Griffin

 

Title:

Vice President & Secretary

 

 

 

 

 

 

 

EVEREST VIDEO SYSTEMS, L.L.C.,
a Delaware Limited Liability Company

 

 

 

 

By:

/s/ J. Eric Griffin

 

Name:

J. Eric Griffin

 

Title:

Vice President & Secretary

 

 

 

 

 

 

 

NATIONAL ALARM COMPUTER
CENTER INC.,

 

a Delaware Corporation

 

 

 

 

By:

/s/ J. Eric Griffin

 

Name:

J. Eric Griffin

 

Title:

Vice President & Secretary

 

 

 

 

12


--------------------------------------------------------------------------------


 

WELLS FARGO BANK, N.A., as Collateral Trustee

 

 

 

 

By:

s/ Joseph P. O’Donnell

 

Name:

Joseph P. O’Donnell

 

Title:

Vice President

 

 

 

 

Signature Page to Notes Security Agreement

 

13


--------------------------------------------------------------------------------